EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew S. Dicke (Reg. No. 58,819) on September 17, 2021.
The application has been amended as follows: 
In the claims:

1. (Currently Amended) A curable [[An]] epoxy resin composition comprising:
15 to 25% by weight, based on the total weight of the composition, of an epoxy resin having a plasticized glycol-based functional group in a main chain of the epoxy resin;
30 to 70% by weight, based on the total weight of the composition, of a filler, which allows for [[an]] electrical insulation and [[a]] thermal conductivity in the composition;
10 to 20% by weight, based on the total weight of the composition, of a curing agent, which allows for a complete curing reaction of 
0.001 to 0.1% by weight, based on the total weight of the composition, of an imidazole-based catalyst, which allows for a shortened curing reaction;
wherein the plasticized glycol-based functional group of the epoxy resin is flexible and imparts a resistance to stress generated during the curing reaction; and 

wherein the an additional 

2. (Cancelled)

3. (Currently Amended) The 

4. (Currently Amended) The plasticized glycol-based functional group has at least one repeating unit [[is]] selected from the group consisting of ethyl glycol, methyl glycol, butyl glycol, and propyl glycol.

5. (Currently Amended) The 1-benzyl-2-phenylimidazole 

6. (Currently Amended) A transformer comprising:
an insulated conductor wound in multiple layers in a vertical direction;

an insulator which is casted on the insulated conductor and the semi-conductive layer and forms an outer shape of the transformer,
wherein the insulator is a cured product of the composition of claim 1 



7. (Cancelled)

8. (Previously Presented) The transformer of claim 6, wherein the epoxy resin has a molecular weight per equivalent of from 300 to 400.

9. (Currently Amended) The transformer of claim 6, wherein the plasticized glycol-based functional group has at least one repeating unit [[is]] selected from the group consisting of ethyl glycol, methyl glycol, butyl glycol, and propyl glycol.

1-benzyl-2-phenylimidazole 

11. (New) The composition of claim 1, wherein the curing agent in selected from the group consisting of methyl tetrahydrophthalic anhydride, methyl hexahydrophthalic anhydride, and nadic-methyl anhydride. 

12. (New) The transformer of claim 6, wherein the curing agent in selected from the group consisting of methyl tetrahydrophthalic anhydride, methyl hexahydrophthalic anhydride, and nadic-methyl anhydride. 







* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1, 3-6, and 8-12 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
 
Response to Amendment
The rejection of claims 1, 4, and 5 under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) has been overcome by amendment.  Rocks et al. require the use of a diol flexibilizer (plasticizer)
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) in view of Singh et al. (US 2012/0202918 A1) has been overcome by amendment.
The rejection of claims 6 and 8-10 under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) in view of Singh et al. (US 2012/0202918 A1) and Bae et al. (KR 10-1447040 B1) has been overcome by amendment.

Allowable Subject Matter
Claims 1, 3-6, and 8-12 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 17, 2021